Citation Nr: 0820593	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  04-17 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine. 

2.  Entitlement to service connection for bilateral hearing 
loss disability. 

3.  Entitlement to service connection for tinea pedis. 

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to March 
1976, with service in Vietnam from September 1965 to 
September 1966.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2003 rating 
decision, by the St. Petersburg, Florida, Regional Office 
(RO), which denied the veteran's claim of entitlement to 
service connection for degenerative joint disease of the 
lumbar spine, bilateral hearing loss disability, tinea pedis, 
and post-traumatic stress disorder (PTSD).  He perfected a 
timely appeal to that decision.  During this appeal the 
veteran relocated to Colorado; his claims folder was 
subsequently transferred to the RO in Denver, Colorado.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Under VA's duty to assist, VA is obliged to perform a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103A (d) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159(c) (4) (2007).  When medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  

The Board notes that, in conjunction with his claims for 
service connection for the claimed disabilities, the veteran 
was scheduled for VA examinations at the Denver VA Medical 
Center (VAMC) on January 29, 2008.  However, the veteran 
failed to report for the scheduled examinations.  
Subsequently, in a Report of Contact (VA Form 119), dated 
February 11, 2008, it was noted that the RO contacted the 
veteran's representative in an attempt to obtain current 
address and telephone number for the veteran; she did not 
have the requested information, and indicated that the 
veteran was homeless.  On February 21, 2008, the 
representative indicated that the veteran was living with his 
daughter for a short time; she requested that an attempt be 
made to contact him there and reschedule the veteran for 
another VA examination.  

It appears, however, that the veteran failed to report in 
March 2008 for a scheduled VA examination.  Notably, 38 
C.F.R. § 3.655 instructs that when an examination was 
scheduled for a claim for an increase, and the claimant fails 
to report, the claim shall be denied.  

In April 2007, the veteran submitted a hearing option form 
indicating that he desired a videoconference hearing before 
the Board.  However, on the day of the scheduled hearing, 
June 19, 2008, the veteran's representative agreed to an 
informal conference in lieu of a formal hearing.  At that 
time, the veteran's representative made a motion to 
reschedule the veteran for examinations; he raised some 
questions as to whether the veteran received the notification 
letters scheduling due to being homeless.  The representative 
further assured the Board that he has a mechanism for 
ensuring that the veteran appears for future examinations.  

In light of the fact that the veteran was homeless at the 
time the examinations were previously scheduled, and given 
the representative's assurances, the undersigned has 
determined that good cause had been shown for the veteran's 
failure to appear for the scheduled examinations and granted 
the motion to reschedule.  See 38 C.F.R. § 3.655 (2007).  On 
remand, after verifying the veteran's current address of 
record, he should be scheduled for another VA examination to 
determine the current nature and etiology of his claimed 
disabilities.  See 38 C.F.R. § 3.159(c) (4); McLendon v. 
Nicholson, 19 Vet. App. 79 (2006).  

The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2007).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions: 

1.  The veteran should be afforded VA 
examinations by the appropriate 
specialists to determining the nature and 
etiology of any current low back and skin 
disorders.  The claims folder and a 
separate copy of this remand should be 
made available to the examiner for 
review.  All tests and studies (including 
x- rays) deemed necessary should be 
accomplished.  Based upon review of the 
claims file and examination of the 
veteran, the examiner is requested to 
answer the following questions: a. Does 
the veteran currently have a low back 
disability, including degenerative joint 
disease? b. If the veteran has a low back 
disability, is it at least as likely as 
not (i.e., probability of at least 50 
percent) that this condition is related 
to an event, injury or disease that 
occurred in service? If the veteran's low 
back disability includes degenerative 
joint disease, is it at least as likely 
as not that this condition was manifested 
to a compensable degree within one year 
after discharge from active duty?  

The examiner should examine the veteran 
to determine whether he currently has a 
dermatological condition of the feet 
(including tinea pedis).  If so, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the skin condition is etiologically 
related to the veteran's military 
service.  

2.  The RO should also arrange for the 
veteran to undergo VA Audiological 
examination.  The entire claims folder 
must be made available to the examiner 
prior to the examination.  All indicated 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.  The examiner should 
render an opinion, consistent with sound 
medical principles, as to whether it is 
at least as likely as not (i.e., there is 
at least a 50% probability) that any 
current hearing loss had its onset during 
the veteran's military service, or is 
otherwise causally related to any 
incident thereof, to include noise 
exposure or other acoustic trauma.  He 
should explain the basis for his 
conclusion by citing to medical records, 
to specifically include service medical 
records, and other evidence.  The 
examiner should set forth all examination 
findings, together with the complete 
rationale for the conclusions reached.  

3.  The veteran should also be scheduled 
for a VA psychiatric examination to 
ascertain the nature, extent, and 
etiology of PTSD.  It is imperative that 
the claims file be made available to and 
reviewed by the examiner in connection 
with the examination.  The examiner is 
asked to determine whether the veteran 
has PTSD and whether PTSD is at least as 
likely as not related to an in-service 
stressor. Detailed reasons and bases for 
all diagnoses and opinions should be 
provided including a discussion of 
evidence relied on for opinion.  

4.  The AOJ is at liberty to issue any 
additional VCAA notification that is 
deemed necessary.  

5.  Thereafter, the RO should 
readjudicate the claims on appeal in 
light of all pertinent evidence and legal 
authority.  The veteran and his 
representative must then be afforded an 
opportunity to respond thereto.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



